DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each insulating insert" in line 5.  There is insufficient antecedent basis for this limitation in the claim since the claim sets forth only one insert.
Claims 2-6 fail to cure the deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jobe (US 20180229917 A1) in view of Schille et al. (US 2007/0051787 A1; hereinafter Schille) and Vincent et al. (US 10745187 B1; hereinafter Vincent).
Regarding claims 1-3, 5, and 7-10, Jobe teaches compostable insulation for shipping containers comprising a box comprising an insulating insert (see Fig. 6), said insert comprising six pockets (52) and a plurality of sealed dividers (56), the six pockets comprising a bottom pocket configured to contact a bottom inside surface of the box when the insulating insert is placed into the box; four side pockets each configured to contact a respective side inside surface of the box when the insulating insert is placed into the box, each of the four side pockets adjacent to a respective side of the bottom pocket; and a top pocket configured to contact a top inside surface of the box when the insulating insert is placed into the box, the top pocket adjacent to a side of one of the four side pockets (see Par. 0098-0099); wherein each of the six pockets comprises a rectangular shape; each of the six pockets is filled with an insulating material (see Par. 0029); dimensions of each of the six pockets correspond to dimensions of one of the inside surfaces of the box; the insulating insert is formed from two sheets of paper (see Par. 0058) that are each heat sealed along their edges (see Par. 0060); and each sealed divider is located between two adjacent pockets, the sealed dividers providing 
	Jobe lacks teaching that the inside of the box has a moisture barrier coating; or that the insulating pockets have a heat seal coating applied at the seams.  Examiner notes that Jobe is silent as to how the heat seal is applied.
	Schille teaches a container with freestanding insulating encapsulated cellulose based comprising a moisture barrier coating on a plurality of inside surfaces of the box (see Par.0056 and Figures 18-21).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Jobe’s insulated box to have moisture barriers on the box itself in order to protect the integrity of the paperboard box during shipping (Schille; see Par. 0041).
	Vincent teaches an expandable shipping container comprising a laminated composite of two sheets of paper to form a flexible barrier that have heat seal adhesives coated along peripheral seams to seal said composite (Col 13 line 25- Col 14 line 7).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Jobe’s heat seal to be effectuated by a heat seal coating, as taught by Vincent, in order to further ensure that a moisture barrier is formed (Vincent; Col 13 lines 62-66).  Examiner notes that applying the heat seal as a coating would be a known substitute of a means to effect a heat seal in the art.
Allowable Subject Matter
Claims 4, 6, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Pages 9-12, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1-12 under USC 103(a)—Schille in view of Gerard and Goff; or Gerard in view of Goff have been fully considered and are persuasive.  The prior art fails to teach the requisite heat seal coating.  Therefore, the rejection has been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734